BURKE, P. J
Plaintiff sued for a refund of ad valorem taxes levied against its property for the years 1954 to 1957, on the ground that the property was exempt from taxation under the so-called “welfare exemption.” Recovery was denied by the trial court on the ground that, although plaintiff had taken all necessary procedural steps to claim the exemption prior to paying the taxes, it had not filed its refund claims within the three-year period set forth in section 5097 of the Revenue and Taxation Code. Plaintiff’s contention that compliance with this provision was not required by the refund statute (Rev. & Tax. Code, § 268) was expressly rejected by Division Two of this court in Samarkand of Santa Barbara, Inc. v. County of Santa Barbara, 216 Cal.App.2d 341 [31 Cal.Rptr. 151] (hearing in Supreme Court denied).
On the authority of that ease, the judgment is affirmed.
Jefferson, J., and Kingsley, J., concurred.
*614Appellant’s petition for a hearing by the Supreme Court was denied September 18, 1963. Peters, J., was of the opinion that the petition should be granted.